Title: Paragraphs for the President’s Annual Message to Congress, 15 October 1792
From: Jefferson, Thomas
To: Washington, George


The interests of a nation, when well understood, will be found to coincide with their moral duties. Among these it is an important one to cultivate habits of peace and friendship with our neighbors. To do this we should make provision for rendering the justice we must sometimes require from them. I recommend therefore to your consideration Whether the laws of the Union should not be extended to restrain our citizens from committing acts of violence within the territories of other nations, which would be punished were they committed within our own.—And in general the maintenance of a friendly intercourse with foreign nations will be presented to your attention by the expiration of the law for that purpose, which takes place, if not renewed, at the close of the present session.
In execution of the authority given by the legislature, measures have been taken for engaging some artists from abroad to aid in the establishment of our mint; others have been employed at home; provision has been made of the requisite buildings, and these are now putting into proper condition for the purposes of the establishment. There has been also a small beginning in the coinage of the half dismes and Cents, the want of small coins in circulation calling our first attentions to them.

Oct. 15. 1792.

